Citation Nr: 0803641	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1992, including combat service in the Persian Gulf 
War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2003.  A transcript of that hearing is 
associated with the claims file.

In October 2005, the Board remanded this case to the RO for 
further development.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  In the 
present appeal, the veteran has not received this required 
notice.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, then such incurrence or aggravation may 
be shown by satisfactory lay evidence, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392-393 
(Fed. Cir. 1996).  Thus, "[s]ection 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular...injury was incurred...in service but not a basis to 
link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137- 38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).  
Therefore, this section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in service.  Id.

With regard to the veteran's neck condition, treatment 
records from the VA Medical Center (VAMC) in Tuskegee, 
Alabama dated in June 2005 show that the veteran has 
complained of neck pain.  An August 2005 x-ray of his 
cervical spine shows minimal spurring anteriorly.  During his 
December 2007 Travel Board hearing, the veteran testified 
that his neck condition caused him to not be able to turn his 
head all the way to the left and right.  See Travel Board 
Hearing Transcript at page 10.  The veteran also testified 
that he injured his neck on active duty while he was engaged 
in combat with the enemy.  See id. at pages 3, 11-12; see 
also 38 U.S.C.A. § 1154(b).  The veteran has not been 
afforded a VA medical examination since July 1994.  At this 
time, a new VA examination is warranted in order to obtain a 
medical nexus opinion as to whether any current neck 
condition is related to the veteran's military service.

With regard to the veteran's back condition, treatment 
records from the Tuskegee VAMC dated in December 2002 show 
that the veteran was diagnosed with mild to moderate sized 
posterior central disk herniation at L5-S1, minimal right-
sided neural foraminal encroachment at the same level, and 
mild diffuse bulging annulus at L4-L5.  According to an 
August 2005 treatment record from the Tuskegee VAMC, the 
veteran was diagnosed with degenerative disc disease of L4-5.  
The veteran's service medical records show that he was 
treated for lower back cramps due to dehydration in March 
1990.  During his December 2007 Travel Board hearing, the 
veteran testified that he injured his back on active duty 
while he was engaged in combat with the enemy.  See Travel 
Board Hearing Transcript at pages 11-12; see also 38 U.S.C.A. 
§ 1154(b).  The veteran has not been afforded a VA medical 
examination since July 1994.  At this time, a new VA 
examination is warranted in order to obtain a medical nexus 
opinion as to whether any current back condition is related 
to the veteran's military service.

With regard to the veteran's right knee condition, treatment 
records from the Tuskegee VAMC dated in August 2005 show that 
the veteran has complained of right knee pain.  The veteran's 
service medical records show that he was treated for a 
strained right knee ligament on three separate occasions in 
July 1989.  During his December 2007 Travel Board hearing, 
the veteran testified that he injured his right knee on 
active duty while he was engaged in combat with the enemy.  
See Travel Board Hearing Transcript at pages 11-12; see also 
38 U.S.C.A. § 1154(b).  The veteran has not been afforded a 
VA medical examination since July 1994.  At this time, a new 
VA examination is warranted in order to obtain a medical 
nexus opinion as to whether any current right knee condition 
is related to the veteran's military service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran must be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
neck, back, and right knee disabilities.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a).  Does the veteran have a neck, 
back, and/or right knee disorder?  If 
so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a neck, back, and/or right 
knee disorder, did such disorder(s) 
have its onset during his period of 
active service from September 12, 1988 
to October 11, 1992, or was it caused 
by any incident that occurred during 
such active service?

(c).  Did a neck, back, and/or right 
knee disorder exist prior to the 
veteran's period of active duty from 
September 12, 1988 to October 11, 
1992?  If so, state (if possible) the 
approximate date of onset of such 
disorder(s).

(d).  If a neck, back, and/or right 
knee disorder preexisted the veteran's 
period of active duty, did the 
disorder(s) increase in disability 
during such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.

(e).  If a neck, back, and/or right 
knee disorder increased in disability 
during service, was that increase due 
to the natural progression of the 
disease(s)?

(f).  If the examiner finds that a 
neck, back, and/or right knee disorder 
did not exist prior to the veteran's 
period of active duty from September 
12, 1988 to October 11, 1992, is it as 
least as likely as not that such 
disorder(s) had its onset during 
service, or was it caused by any 
incident that occurred during service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claims of 
entitlement to service connection for a 
neck condition, back condition, and right 
knee condition on the merits.  If any 
determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



